Citation Nr: 1332201	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  04-24 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 20 percent for degenerative disc disease of the thoracic spine from July 13, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to April 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO awarded service connection for arthralgia of the thoracic spine and assigned a noncompensable disability evaluation, effective April 2, 2002.  The Veteran disagreed with the assigned evaluation and appealed to the Board.  

Notably, the matter has several times been remanded by the Board for further development.  During the course of the appeal, the Veteran's service-connected disability was recharacterized as degenerative disc disease of the thoracic spine and his initial disability rating was increased to 10 percent from April 2, 2002, to June 20, 2007, and from August 1, 2007, to July 13, 2009, and to 20 percent since July 13, 2009.  The Veteran was also granted a temporary 100 percent disability rating, effective from June 20, 2007, to August 1, 2007, based on surgical treatment necessitating convalescence.

The instant matter was most recently before the Board in January 2012, at which time it was remanded for the Veteran to be scheduled for a Travel Board hearing.  On June 1, 2012, the Veteran testified at a hearing before the Board, sitting at the RO.  At the outset of that hearing, the Veteran expressed his satisfaction with the disability ratings assigned prior to July 13, 2009, but indicated his desire to pursue his appeal with respect to the evaluation assigned from July 13, 2009.  In accordance with the Veteran's expressed intent, the Board has limited the issue before it to entitlement to an initial disability rating greater than 20 percent for degenerative disc disease of the thoracic spine from July 13, 2009, as set forth on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

In the instant case, the last VA compensation examination concerning the Veteran's service-connected thoracic spine disability was conducted in July 2009, the results of which served as the basis for the assignment of the 20 percent rating with which the Veteran disagrees.  During his June 2012 hearing, the Veteran argued that the July 2009 VA examination was inadequate and alleged that his symptomatology, to specifically include his reported pain, had worsened since that examination.  The Veteran also asserted that he was unable to work on account of his thoracic spine disability.

The Board notes that for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.59 (2013).

In the instant case, although the July 2009 VA examiner noted the Veteran's complaints of thoracic pain with motion, the examiner made no specific finding as to the degree of range-of-motion loss due to pain on use.  In Mitchell the Court found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  25 Vet. App. at 44.  The Court stressed that such a finding is important in providing a "clear picture of the nature of the veteran's disability and the extent to which pain is disabling," so as to "allow the Board to ensure that the disabling effects of pain are properly considered when evaluating any functional loss due to pain that is attributable to the veteran's disability."  Id.

In light of holding in Mitchell, the Board finds that an additional examination of the thoracic spine is warranted.  An examination is also necessary given that more than four years have passed since the most recent compensation examination was conducted and the claims folder is devoid of VA treatment records or other relevant evidence upon which the Board could evaluate the severity of the Veteran's thoracic spine disability dated during the relevant time period.  Thus, the evidence has become stale, at least as it pertains to the current level of disability.  Accordingly, the claim must be remanded for the Veteran to be afforded another VA compensation examination to more definitively assess the current severity of his service-connected thoracic spine disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 3.327(a) (2011) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").

The Board notes also that the Veteran now seeks entitlement to a total disability rating based upon individual unemployability (TDIU), which is "not a separate claim for benefits," but is "part of a claim for increased compensation."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Court has held that the Board may not deny TDIU without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect a claimant's service-connected disability has on his ability to work.  Friscia, 7 Vet. App. at 297.  Accordingly, as part of the examination to be afforded on remand, the examiner should specifically assess the Veteran's employability based on consideration of all his service-connected disabilities and his educational and occupational history and experience.  

In this regard, the Board has considered the statement signed by the Veteran's VA primary care physician, who indicated that the Veteran was unable to work due to physical pain in his thoracic spine.  Upon review of this statement, the Board finds that it cannot serve as the basis for the assignment of a TDIU, as it is not supported by any rationale and does not specifically discuss the severity of the Veteran's disability and its impact on occupational functioning.  As such, the Board cannot conclude that the VA clinician's opinion is adequate to support the assignment of a TDIU.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that "[a] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two"); Stefl v. Nicholson, 21 Vet. App. 120, 24 (2007) (stating that the examiner must support his or her conclusions with an analysis that is adequate for the Board to consider and weigh against contrary opinions).

A review of the record before the Board also indicates that the Veteran has continued to receive treatment related to his thoracic spine disability at a VA facility; however, neither the Veteran's paper claims folder, nor his Virtual VA file contains any treatment records dated since July 2009.  In this regard, the Board notes that the Veteran was receiving treatment at the Fort Myers, Florida, VA Community Based Outpatient Clinic (CBOC).  According to the Bay Pines VA Healthcare System's website, the Fort Meyers CBOC was replaced by the Lee County VA Healthcare Center in December 2012.  Thus, on remand, the agency of original jurisdiction (AOJ) should take the necessary steps to ensure that all potentially relevant records from the Fort Myers CBOC dated since July 2009 and from any other VA facility from which the Veteran has since July 2009 received treatment are also associated with the claims folder.  

The record also reveals that the Veteran previously applied for, but was denied, disability benefits from the Social Security Administration (SSA).  Although the Veteran was denied SSA benefits, his SSA records may contain evidence potentially relevant to the issue before the Board, to include entitlement to TDIU.  As such, the AOJ must attempt to obtain any available SSA records.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 38 C.F.R. § 3.159(c)(2) (2013).

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his thoracic spine disability since July 2009 or who may possess additional records relevant to his claim.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA.

The Veteran has identified use of the My HealtheVet online personal health record and has submitted excerpts from his personal health journal.  The Veteran should be informed that he should submit copies of any records contained in this online personal health record that he feels are relevant to his claim for an increased rating and TDIU.  

The record also suggests that the Veteran was receiving treatment at the Fort Myers, Florida, CBOC.  A query should also be made for any records of treatment of the Veteran at that facility since July 2009.  As it appears that the Fort Myers CBOC was replaced by the Lee County VA Healthcare Center in December 2012, a query should also be made for any records of treatment of the Veteran at the Lee County VA Healthcare Center.

2.  The AOJ should request from the Social Security Administration (SSA) all records pertinent to the Veteran's claim for SSA disability benefits and the medical records relied upon concerning that claim.  All procedures outlined in 38 C.F.R. § 3.159(c)(2) should be followed.

3.  Then, schedule the Veteran for a VA examination in connection with his claim for higher evaluation of his thoracic spine disability.  The claims folder must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013).)  

The examiner should be asked to review the record, take a detailed history from the Veteran with regard to the progression of his service-connected thoracic spine disability since July 2009, and provide a complete assessment of the severity of the Veteran's thoracic spine disability.

The examiner should identify all chronic orthopedic manifestations of the Veteran's thoracic spine disability and include range of motion findings.  The examiner should state whether the Veteran's service-connected degenerative disc disease of the thoracic spine is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  

The examiner should also determine whether the Veteran's degenerative disc disease of the thoracic spine results in muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  All opinions should be set forth in detail and explained in the context of the record.

The examiner should also identify any associated objective neurological abnormalities.  Each nerve affected, or seemingly affected, should be identified and the degree of disability stated as "mild," "moderate," "moderately severe," "severe," or "complete paralysis."  

The examiner should also comment on the Veteran's employment and employability.  (A detailed history of education and employment should be taken.)  The examiner is requested to provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience on account of his service-connected disabilities.  (In addition to degenerative disc disease of the thoracic spine, the Veteran's tinnitus, limitation of motion of the arm, and parasinusitis are service connected.)

A rationale for all opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth. 

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issue of entitlement to an initial rating greater than 20 percent since July 13, 2009, for the Veteran's degenerative disc disease of the thoracic spine.  Any staged ratings as deemed appropriate should be assigned.  The AOJ must also specifically consider whether a rating of TDIU is warranted, or whether referral for extraschedular consideration is appropriate, as part of its readjudication of the Veteran's rating claim.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  If a TDIU rating is not granted, the SSOC should address this issue.

Thereafter, the case should be returned to the Board for further appellate review.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

